UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-2687 Name of Registrant: Vanguard Municipal Bond Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2010  April 30, 2011 Item 1: Reports to Shareholders Vanguard Municipal Bond Funds Semiannual Report April 30, 2011 Vanguard Tax-Exempt Money Market Fund Vanguard Short-Term Tax-Exempt Fund Vanguard Limited-Term Tax-Exempt Fund Vanguard Intermediate-Term Tax-Exempt Fund Vanguard Long-Term Tax-Exempt Fund Vanguard High-Yield Tax-Exempt Fund > For the six months ended April 30, 2011, Vanguard Tax-Exempt Money Market Fund returned 0.07%, reflecting the Federal Reserves low-interest-rate policy. > Vanguards other municipal bond funds posted returns ranging from 0.24% for Admiral Shares of the Short-Term Tax-Exempt Fund to 3.13% for Investor Shares of the High-Yield Tax-Exempt Fund. > State and local governments continued to struggle in the aftermath of the Great Recession, although their fiscal outlook is not as dire as some commentators have predicted. Contents Your Funds Total Returns 1 Chairmans Letter 2 Advisors Report 5 Tax-Exempt Money Market Fund 7 Short-Term Tax-Exempt Fund 34 Limited-Term Tax-Exempt Fund 41 Intermediate-Term Tax-Exempt Fund 48 Long-Term Tax-Exempt Fund 55 High-Yield Tax-Exempt Fund 62 About Your Funds Expenses 69 Trustees Approve Advisory Arrangements 71 Glossary 72 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended April 30, 2011 Taxable- Ticker Total Income Capital Equivalent Vanguard Tax-Exempt Fund Symbol Returns Return Return Yield 1 Yield 2 Money Market VMSXX 0.07% 0.07% 0.00% 0.14% 0.22% Short-Term Investor Shares VWSTX 0.20 0.64 0.44 0.76 1.17 Admiral TM Shares 3 VWSUX 0.24 0.68 0.44 0.84 1.29 Limited-Term Investor Shares VMLTX 0.07 1.15 1.08 1.37 2.11 Admiral Shares 3 VMLUX 0.11 1.19 1.08 1.45 2.23 Intermediate-Term Investor Shares VWITX 1.15 1.82 2.97 3.19 4.91 Admiral Shares 3 VWIUX 1.11 1.86 2.97 3.27 5.03 Long-Term Investor Shares VWLTX 2.59 2.12 4.71 4.01 6.17 Admiral Shares 3 VWLUX 2.55 2.16 4.71 4.09 6.29 High-Yield Investor Shares VWAHX 3.13 2.21 5.34 4.45 6.85 Admiral Shares 3 VWALX 3.09 2.25 5.34 4.53 6.97 Your Funds Performance at a Glance October 31, 2010, Through April 30, 2011 Distributions Per Share Starting Ending Income Capital Vanguard Tax-Exempt Fund Share Price Share Price Dividends Gains Money Market $1.00 $1.00 $0.001 $0.000 Short-Term Investor Shares 15.95 15.88 0.102 0.000 Admiral Shares 15.95 15.88 0.108 0.000 Limited-Term Investor Shares 11.15 11.03 0.127 0.000 Admiral Shares 11.15 11.03 0.131 0.000 Intermediate-Term Investor Shares 13.80 13.39 0.248 0.000 Admiral Shares 13.80 13.39 0.253 0.000 Long-Term Investor Shares 11.25 10.72 0.236 0.000 Admiral Shares 11.25 10.72 0.240 0.000 High-Yield Investor Shares 10.67 10.10 0.234 0.000 Admiral Shares 10.67 10.10 0.238 0.000 1 7-day SEC yield for the Tax-Exempt Money Market Fund; 30-day SEC yield for the other funds. 2 This calculation, which assumes a typical itemized tax return, is based on the maximum federal income tax rate of 35%. State and local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. 3 Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Chairmans Letter Dear Shareholder, The opening months of our semiannual reporting period were a time of turmoil in the municipal bond market. From November through January, prices slumpedand yields, which move inversely to prices, rose sharplyas many investors fled the market, resulting in one of the largest cash outflows from tax-exempt funds in decades. Several factors were at work. Perhaps the most highly publicized was fear that fiscally stressed state and local governments might default on a large scalea concern that we, and most experienced municipal bond investors, view as overblown. The market calmed down during the final three months of the period. The outflow of assets from municipal bond funds slowed markedly as investors anxiety seemed to run its course and an unusually light supply of new issues came to market. Municipal bond prices rose and yields declined. Vanguard Tax-Exempt Money Market Fund was not affected by these events; its return is still dominated by the Federal Reserves interest rate policy. Our other municipal bond funds reflected the broad market trends. They posted negative returns during the first three months of the half-year, followed by positive results for the rest of the period. But the funds couldnt shake off the effect of the earlier downshift, so their overall six-month returns ranged from 0.24% for the Admiral Shares of the Short-Term Tax-Exempt Fund to 3.13% for Investor Shares of the High-Yield Tax-Exempt Fund. Despite their mid-period reversal, yields ended the period higher than they began. As of April 30, the bond funds yields ranged from 0.76% for Investor Shares of the Short-Term Tax-Exempt Fund to 4.53% for Admiral Shares of the High-Yield Tax-Exempt Fund. Six months ago, the yields for those shares stood at 0.57% and 3.65%, respectively. (Note that, on a taxable-equivalent basis, the yields were higher; see the table on page 1, for example.) Throughout the period, the return of Vanguard Tax-Exempt Money Market Fundas with money market funds in generalremained near zero, a result of Federal Reserve policy aimed at stimulating the economy. Since December 2008, the Fed has kept its target for the shortest-term interest rates between 0% and 0.25%. Market Barometer Total Returns Periods Ended April 30, 2011 Six Months One Year Five Years 1 Bonds Barclays Capital U. S. Aggregate Bond Index (Broad taxable market) 0.02% 5.36% 6.33% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 1.68 2.20 4.52 Citigroup 3-Month Treasury Bill Index 0.06 0.15 2.02 Stocks Russell 1000 Index (Large-caps) 17.12% 18.02% 3.30% Russell 2000 Index (Small-caps) 23.73 22.20 3.89 Dow Jones U.S. Total Stock Market Index 17.28 18.40 3.65 MSCI All Country World Index ex USA (International) 12.44 19.73 3.55 CPI Consumer Price Index 2.83% 3.16% 2.22% 1 Annualized. 2 As the economy found its footing, most interest rates edged higher Rising longer-term interest rates put pressure on the prices of taxable bonds as well as municipal issues. The broad taxable U.S. market had a flat six-month return while the broad municipal market returned 1.68%. The rise in rates reflected both confidence that the U.S. economic recovery would prove self-sustaining and anxiety that higher rates would be necessary to help curb from inflation. Even so, inflation expectations remained subdued, as measured by the difference between the yields of nominal and inflation-protected U.S. Treasury bonds. Stock returns were strong around the globe The headlines were dominated by political upheaval, natural and nuclear disaster, and economic distress, but global stock markets produced outstanding returns for the six months ended April 30. The broad U.S. stock market returned more than 17%. Although rising food and gasoline prices put pressure on consumer budgets, corporate earnings growth remained strong and the pace of job creation bounced back from extremely depressed levels. For U.S.-based investors, international stock markets produced a smaller but still robust six-month return of 12.44% in U.S. dollars. Almost half of this return reflected exchange-rate gains produced largely by strength in the euro and currencies in emerging economies. A convergence of factors produced a turbulent time The six-month period began with massive withdrawals of cash from tax-exempt bond funds, Vanguards included. Such huge outflows can be harmful to shareholders who dont join the herd, because fund managers may be forced to sell long-term investments to meet the redemptions. This did not happen at Vanguard. For some time, we have prepared for the possibility of heavy redemptions so that long-term shareholders would not be affected by them. We did so by dedicating a portion of fund assets, across the yield curve, to holdings that are liquid enough to be tapped if needed for redemptions. (They can also be tapped to take advantage of good investment opportunities.) A variety of factors have been cited to explain the exodus from municipal bonds. Weve already noted two of them: The general rise in interest rates stemming from a strengthening economy and some analysts unrealistically pessimistic predictions of widespread defaults (a topic addressed in the Advisors Report). Other cited contributors included a growing appetite for risk that drew some investors toward the rallying stock market; the extension of Bush-era tax cuts, viewed as an additional source of economic stimulus; and a stampede by borrowers to issue Build America Bonds before the BABs program expired at year-end 2010. The Build America Bonds program was created to allow states and municipalities to borrow at a lower cost than they could with traditional tax-exempt bonds. BABs, which are taxable, were supported by a federal subsidy aimed at helping cash-strapped issuers make it through the economic downturn. As the programs expiration date neared, a huge influx of new BABs and growing doubts about the programs revival flustered an already-skittish tax-exempt market, especially in its long-term segment. About midway through the six months, the market dynamics shifted and the pace of redemptions began slowing. When the dust settled, our shortest-term bond funds were about even for the period. The Short-Term Tax-Exempt Fund returned 0.20% and the Limited-Term Tax-Exempt Bond Fund returned 0.07%, the former trailing competitors and the latter matching its peer-group average. (All results are for Investor Shares.) Our longer-term funds wound up in negative territory, as longer-term yields rose faster than others (with the accompanying decline in prices). The Intermediate-Term Tax-Exempt Fund returned 1.15%, slightly lagging the average return of competitors because it held more longer-term bonds than many of them do. The Long-Term Tax-Exempt Fund returned 2.59%, exceeding its peers average return largely because of its relatively shorter duration, or sensitivity to interest rate changes. This duration positioning, a tactic by the advisor, dampened the price decline. The High-Yield Tax-Exempt Fund, which returned 3.13%, substantially outperformed its peer-group average. This reflected investors preference for higher-quality securities during the period, as many competing funds have a much higher risk profile. Our High-Yield Tax-Exempt Fund is required to keep at least 80% of its assets in investment-grade bonds, and the actual amount is typically higher than that (as of April 30 it was about 90%). Tax-exempt money market funds were isolated from the periods yield swings because of the Federal Reserves near-zero rate target. Even with yields so low, Vanguard Tax-Exempt Money Market Funds low costs helped it to earn 0.07%, compared with its peer-group average return of 0%. 3 (Fund expenses are deducted from returns, so the lower they are, the better. You can compare the Vanguard funds expense ratios against those of competitors in the table below.) For munis, theres a solid case for long-term optimism We are confident that state and local governments will make the tough decisions necessary to balance spending in a time of severely curtailed revenues, as indeed they already have started to do. We base that assessment in part on history, which shows that most issuers have successfully handled past periods of financial stress, but mostly on the informed judgment of Vanguards staff of independent, highly experienced credit analysts. For more insight into the financial difficulties facing the municipal market, please see the Advisors Report that follows this letter. You may also want to review the Vanguard research paper titled California Is Not Greece on our website, vanguard.com. The financial problems of state and local governments highlight the essential need to diversify investments. Holding only a few securities or a single asset class can expose you to greater risk from unexpected market swings. A portfolio that is diversified both among asset classes (stock, bond, and money market funds) and within them can provide some defense against these surprises, which seem to be a specialty of the financial markets. Because of their diversification, low costs, seasoned analysts, and high-quality investments, the Vanguard Municipal Bond Funds can play an important role in such a diversified portfolio. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 13, 2011 Total Returns Six Months Ended April 30, 2011 Vanguard Peer Group Tax-Exempt Fund Investor Shares Fund Average 1 Money Market 0.07% 0.00% Short-Term 0.20 0.36 Limited-Term 0.07 0.05 Intermediate-Term 1.15 0.81 Long-Term 2.59 2.82 High-Yield 3.13 5.25 Expense Ratios 2 Your Fund Compared With Its Peer Group Investor Admiral Peer Group Tax-Exempt Fund Shares Shares Average 1 Money Market 0.17%  0.43% Short-Term 0.20 0.12% 0.39 Limited-Term 0.20 0.12 0.75 Intermediate-Term 0.20 0.12 0.87 Long-Term 0.20 0.12 0.99 High-Yield 0.20 0.12 1.11 1 Peer groups are: for the Tax-Exempt Money Market Fund, Tax-Exempt Money Market Funds; for the Short-Term Tax-Exempt Fund, 12 Year Municipal Funds; for the Limited-Term Tax-Exempt Fund, 15 Year Municipal Funds; for the Intermediate-Term Tax-Exempt Fund, Intermediate Municipal Funds; for the Long-Term Tax-Exempt Fund, General Municipal Funds; and for the High-Yield Tax-Exempt Fund, High-Yield Municipal Funds. Peer-group values are derived from data provided by Lipper Inc. In the expense ratios table, the Peer Group Averages, capture data through year-end 2010. 2 The fund expense ratios shown are from the prospectus dated February 28, 2011, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2011, the funds annualized expense ratios were: for the Tax-Exempt Money Market Fund, 0.17%; for the Short-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Limited-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Intermediate-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the High-Yield Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. 4 Advisors Report For the fiscal half-year, the Vanguard Municipal Bond Funds produced returns ranging from 0.24% for the Admiral Shares of the Short-Term Tax-Exempt Fund to 3.13% for Investor Shares of the High-Yield Tax-Exempt Fund. Four of the six funds outperformed the average return of peer-group funds; the Short-Term and Intermediate-Term Tax Exempt Funds trailed. The investment environment Your funds successfully navigated a particularly challenging investment environment during the past six months as the municipal bond market was buffeted by unusual volatility and a wave of redemptions by mutual fund shareholders. Yields, especially for long-term issues, pushed higher and prices fell (bond prices and yields move simultaneously in opposite directions). From October 31 to January 31, the yields of 30-year AAA general-obligation bonds rose by 92 basis pointsalmost a full percentage pointbefore drifting modestly lower. By the end of April, 30-year yields were 72 basis points higher than they had been at the end of October. These are large moves in a very short time, relative to the historical experience in this market. The market volatility and the tide of withdrawals from tax-exempt bond funds began, coincidentally, at the start of the reporting period. The fund redemptions peaked in December and January as yields spiked, then began trailing off; in fact, some investors may now be returning. Investors had begun leaving money market funds, both taxable and tax-exempt, much earlier in response to the Feds low-rate policy; their level of redemptions has also subsided. The price and redemption trends were consequences of a variety of market forces. These included investors concern over the fiscal struggles of state and local governments, a worry that was stoked by gloomy headlines and, quite frankly, some irresponsible commentary that appeared in the media. Also influential was the strong stock market rally, which drew some investors away from bonds. Yet another factor was Quantitative Easing 2, the Federal Reserves program of buying huge amounts of Treasury bonds to stimulate economic growth. Announced in early November, QE2 boosted yields at the longest end of the yield curve because of its unexpected focus on intermediate-term bonds. More upward pressure on long-term yields came from investors who were cautious about the outlook for inflation, as well as from a flood of Build America Bonds that came to market before the program ended on December 31. At the other end of the yield spectrum, money market funds remained anchored to flat returns, a result of the Feds near-zero target for the shortest-term interest rates. After more than two years of this policy, many muni investors have turned to short-term and intermediate-term bonds, especially those in the 5-to-7-year portion of the yield curve. Our current expectation is that the Fed wont be lifting short-term rates until the first half of 2012. The combined effect of near-zero short-term rates and upward pressure on long-term rates has produced one of the steepest yield curves in years. The credit environment State and local governments continued the difficult process of striking a balance between spending needs and lower tax revenues. Both sides of the equation have been assaulted by the severity of the Great Recession: Because of slow growth and high unemployment, people have required more services while tax revenues of all kinds have shrunk. Yields of Municipal Bonds (AAA-Rated General-Obligation Issues) October 31, January 31, April 30, Maturity 2010 2011 2011 2 years 0.46% 0.72% 0.56% 5 years 1.20 1.85 1.50 10 years 2.51 3.31 2.85 30 years 3.86 4.78 4.58 Source: Vanguard. 5 Historically, there has been a lag between the end of a national economic slump and the restoration of normalcy for state and local governments. This time its taking longer, as the Great Recession (which ended officially in mid-2009) represented the sharpest drop in the economy since the 1930s. The extended problems in the hard-hit housing sector have exacerbated the difficulties by causing declines in property taxes. Although tax revenues in general have begun to rise, they still have not recovered from pre-recession levels. In the face of these challenges, states and municipalities have been taking a variety of difficult steps to bring spending and revenues in line. The financial stress has in many cases also turned serious attention to longer-term concerns, such as the underfunding of employee benefits. Fortunately, municipal bond issuers have a strong incentive to pay debt serviceif for no other reason than that a default would eliminate their ability to access the capital markets, which many issuers must have to provide funding for everyday operations and capital projects. Further, most issuers can meet these obligations without too much difficulty, as debt service represents only a small portion of their annual budgets. Although it wouldnt be surprising for a few smaller issuers to run into trouble, we dont see this as a systemic issue. But investors should recognize that, as state and local governments continue to work through their budgetary issues, their fiscal stresses will remain in the headlines for some time. Management of the funds As a consequence of the Feds ratcheting down of short-term interest rates, we have been experiencing a steep yield curvea wider-than-usual difference between short-term and long-term yields. We have positioned the funds to benefit whenever the Federal Reserve begins to raise its target federal funds rate. At that point, we expect the short end of the curve to move upward quickly. The long end is likely to experience less volatility, because the market has already priced in its expectation of eventual rate increases. We are positioned for the eventual increase in short rates through our allocation to the intermediate part of the yield curve. In security selection, we continue to favor bonds that rely on revenues from essential services, such as providing electricity and water, to fund payments. Our credit analysts, who monitor the financial condition of states and municipalities, keep a constant eye on the credit quality of the portfolios and recommend upgrading positions when merited. The structure of the municipal bond market also presents a challenge. The 2008 financial crisis reduced the number of broker-dealers with which institutional investors interact, stressing these counterparties ability to provide much-needed liquidity when necessary. As a result, part of the overall decision to purchase a security is an evaluation of how liquid the security might be. Another concern is an unusually light supply of bonds, a byproduct of the overabundance of Build America Bonds that came into the market in December 2010. Fiscal caution among municipal issuers, who are taking another look at capital projects as they strive to get their budgets into balance, may also be a factor. The resulting decline in trades makes it difficult for market participants to establish market-clearing prices. Looking forward, were confident that we can tackle whatever new challenges lie ahead because of the skill, dedication, and close cooperation of our team of experienced portfolio managers, traders, and credit analysts. Together, they bring to the task a high level of rigor and discipline that will continue to serve our shareholders well. Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Group Marlin G. Brown, Portfolio Manager Mathew M. Kiselak, Principal, Portfolio Manager Michael G. Kobs, Portfolio Manager Pamela Wisehaupt Tynan, Principal, Portfolio Manager Vanguard Fixed Income Group May 20, 2011 6 Tax-Exempt Money Market Fund Fund Profile As of April 30, 2011 Financial Attributes Yield 1 0.14% Average Weighted Maturity 27 days Expense Ratio 2 0.17% Largest Area Concentrations Texas 12.2% Georgia 4.9 North Carolina 4.4 Illinois 4.1 Florida 4.0 New York 3.6 Michigan 3.6 Colorado 3.5 California 3.5 Washington 2.9 Top Ten 46.7% Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about credit ratings, see the Glossary entry for
